Case: 4:16-cv-00646-JAR Doc. #: 218 Filed: 12/02/19 Page: 1 of 2 PageID #: 4008



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CHRISTINA KINNAMON, individually and              )
on behalf of all others similarly situated,       )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )        No. 4:16-CV-00646 JAR
                                                  )
DITECH FINANCIAL, LLC,                            )
                                                  )
              Defendant.                          )

                                   ORDER OF DISMISSAL

       On November 15, 2019, Ditech filed a status report with the Court on bankruptcy

proceedings docketed as In re Ditech Holding Corporation, et al., No. 19-10412-JLG (Bankr.

S.D.N.Y.). (Doc. No. 214). Ditech reported that on September 26, 2019, the Bankruptcy Court

entered an order confirming Ditech’s Third Amended Joint Chapter 11 Plan. (Doc. No. 214-1).

The Plan contains a permanent injunction that specifically prohibits parties from prosecuting

against Ditech any claim for money damages (including attorney’s fees) that arose prior to

September 30, 2019 (the Effective Date of Ditech’s Plan). In light of the Bankruptcy Court’s

confirmation of Ditech’s Chapter 11 bankruptcy plan, this Court ordered the parties to show

cause in writing why this action should not be finally dismissed. (Doc. No. 215). The Court is in

receipt of the parties’ responses; neither Plaintiff nor Ditech have any objection to the final

dismissal of this action. (Doc. Nos. 216, 217).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice.
Case: 4:16-cv-00646-JAR Doc. #: 218 Filed: 12/02/19 Page: 2 of 2 PageID #: 4009



Dated this 2nd day of December, 2019.


                                          _______________________________
                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE
